Citation Nr: 0807091	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  05-16 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
December 1966.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in June 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

This case was the subject of a Board remand dated in December 
2007, and 
of a January 2008 hearing before the undersigned.

The Board acknowledges that in a rating decision dated in 
June 2004, the RO found that new and material evidence had 
been received to reopen the veteran's claim of entitlement to 
service connection for PTSD, and has thereafter denied the 
claim on the merits.  However, the Board must make its own 
determination as to whether new and material evidence has 
been received to reopen a claim.  That is, the Board has a 
jurisdictional responsibility to consider whether it was 
proper for a claim to be reopened, regardless of the finding 
of the RO.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  Therefore, the issue has been characterized as noted 
on the title page.  Further, the Board finds that a 
determination as to whether a reopening of the claim is 
warranted would be premature prior to the development 
requested in this remand.  Specifically, it is not yet clear 
whether the newly received evidence raises a reasonable 
possibility of substantiating the veteran's claim for service 
connection for PTSD.  See 38 C.F.R. § 3.156(a) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At his January 2008 Board hearing, the veteran identified 
records of ongoing VA treatment for PTSD that have not been 
obtained and associated with the claims file.  Additionally, 
records of VA treatment in May 2001 indicate by history that 
the veteran received psychiatric treatment in 1967, the year 
after his discharge from service.  These records would be 
relevant to the veteran's claim and should be sought and 
obtained if possible.  See 38 C.F.R. § 3.159(c)(2); Dunn v. 
West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992) (holding that VA treatment records are 
considered to be constructively contained in the claims 
folder and must be obtained before a final decision is 
rendered).

In connection with the veteran's prior claim for service 
connection for PTSD, the RO received correspondence from the 
National Personnel Records Center indicating that the 
veteran's service personnel and service medical records 
either did not exist or that further efforts to locate them 
would be futile.  Accordingly, the RO made a determination 
that further efforts to obtain the records would be futile.  
Nevertheless, the Board notes that the veteran has indicated 
that he received hospital treatment and psychiatric treatment 
during service.  (See January 2008 Board hearing transcript 
at pages 5-6.)  Such records may be stored separately from 
other service medical and service personnel records.  Because 
these records would be highly relevant to the veteran's claim 
for service connection for PTSD, the Board finds that another 
effort to obtain any available service medical and service 
personnel records is warranted.  See 38 U.S.C.A. 
§ 5103(c)(1).

With respect to VCAA notice requirements for new and material 
evidence claims, the Court of Appeals for Veterans Claims 
(Court) has held that the appellant must be informed of what 
type of evidence would be considered "new" and "material," as 
well as be provided with a notice letter that describes what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App 1 (2006).  The Board acknowledges that 
the RO has reopened the veteran's claim, but the Board has 
declined to do so at this point in time.  As a result, the 
veteran should be provided updated notice that complies with 
this development in case law as to the requirements for 
proper VCAA notice.



Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter for the 
issue of whether new and material evidence 
has been received to reopen a claim of 
entitlement to service connection for PTSD, 
in accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), 38 C.F.R. § 
3.159, Quartuccio v. Principi, 16 Vet. App. 
183 (2002), Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), and any other 
applicable legal precedent.  The veteran 
must be apprised of what the evidence must 
show to support a claim for service 
connection, the division of responsibility 
between him and VA in obtaining such 
evidence, and specifically requested to 
send any pertinent evidence in her 
possession to VA.  

Also, the veteran should be informed of 
what type of evidence would be considered 
"new" and "material," and what evidence 
would be necessary to substantiate the 
element or elements required to establish 
service connection for PTSD that were found 
insufficient in the previous final denial 
of record.  Kent v. Nicholson, 20 Vet. App 
1 (2006).

2.  Contact all appropriate service records 
depositories to obtain any service 
personnel records (including the veteran's 
complete service personnel file, if 
available) and service medical records that 
may be available.  

The records sought should include including 
records of hospitalization at a Naval 
hospital in the South China Sea in 
approximately September 1966 (see January 
2008 Board hearing transcript (Tr.) at 
pages 4-5) and of in-service psychiatric 
treatment (Tr. at 5-6).  The records sought 
should also include any records that may 
pertain to the veteran's discharge from 
service, which the veteran claims was based 
in part on a diagnosis of a nervous 
condition.  (Tr. at 5-6.)

In this context, the service records 
depositories should either provide the 
requested records, or provide for the 
record a statement indicating why it is 
reasonably certain that such records do not 
exist or that further efforts to obtain 
these records would be futile.  38 U.S.C.A. 
§ 5103A(b)(3).

3.  Request the veteran to identify the 
names and addresses of all providers of 
medical treatment for psychiatric 
disability form the date of his discharge 
from service to the present.  After any 
required releases for medical information 
are requested and obtained from the 
veteran, an attempt should be made to 
obtain any records so identified that have 
not been previously obtained.

The records sought should include records 
of VA psychiatric treatment from October 
2003 to the present (Tr. at 6-7), and 
records of psychiatric treatment in 1967, 
as referenced by history in a record of VA 
psychiatric treatment in May 2001.

4.  Thereafter, review the claims file and 
ensure that no other notification or 
development action, in addition to that 
directed above, is required.  If further action 
is required, the RO should undertake it before 
readjudication of the claim.

5.  Readjudicate the issue on appeal.  If 
the benefit sought remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case and an appropriate period of time for 
response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

